PER CURIAM.
We affirm the order denying relief sought under Florida Rules of Criminal Procedure 3.800(a). We note, however, that the plea of guilty/negotiated sentence form and the sentencing seoresheet both designate appellant’s offense as aggravated assault on a law enforcement officer, while the judgment of conviction and order denying Rule 3.800(a) relief designate the offense as attempted first degree murder of a law enforcement officer, a life felony. Accordingly, we remand this cause for the limited purpose of the entry of a corrected judgment which accurately reflects the offense to which appellant pled guilty.
BOOTH, WOLF and VAN NORTWICK, JJ., concur.